In re Louisiana Television Bdcst. Co.; WBRZ-TV2; — Third Party(ies); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 386,542.
Application granted. Canon 3 A(7) is temporarily suspended for the limited purpose of allowing, under technical guidelines approved by the district judge, the applicant’s videotaping on December 4, 1992, of the hearing of the motion on the pleadings, for 'subsequent broadcast in applicant’s regular new programming and while acting as pooling agent, for other television stations’ regular news coverage of this hearing.